COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-15-00238-CV


In re OOIDA Risk Retention Group,            §     Original Proceeding
Inc., Certain Underwriters at Lloyds,
and George Odom                              §     From the 355th District Court

                                             §     of Hood County (C2013333)

                                             §     September 4, 2015

                                             §     Opinion by Justice Gardner


                                     JUDGMENT

       This court has considered the petition for writ of mandamus filed by

Relators OOIDA Risk Retention Group, Inc., Certain Underwriters at Lloyds, and

George Odom.         We conditionally grant the mandamus relief requested by

Relators in their first issue; direct the trial court to vacate its order denying

Relators’ motion to appoint an umpire; and direct the trial court to grant Relators’

motion and appoint an umpire in accordance with Condition 12 of the insurance

policy. All other relief requested by Relators in their petition is otherwise denied.

Writ will issue only if the trial court fails to comply.

       It is ordered that real party in interest Ricky Lee Wells shall pay all costs of

this proceeding, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS

By _/s/ Anne Gardner___________
   Justice Anne Gardner